IN TI-HE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM MORRISON, §
§ No. 432, 201 5
Defendant-Below, §
§ Court Bel0W - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § Cr. ID No. 0907024289
§
Plaintiff-Below, §
Appellee. §

Submitted: January 20, 2016
Decided: February 25, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
Upon appeal from the Superior Court. REVERSED and REMANDED.

Christopher S. Koyste, Esquire, LaW Offlce of Christopher S. Koyste, LLC,
Wilmington, Delaware, Attorney for Defendant-Below, Appellant.

John Williams, Esquire, Departrnent of Justice, Dover, De1aWare, Attorney for
Plaintiff-Below, Appellee.

HOLLAND, Justice:

The issue in this case is whether Morrison’s waiver of his right to counsel for
trial was knowing, intelligent, and voluntary as required by Faretta v. Calzfornz`a.l
In United States v. Welty,z the Third Circuit adopted guidelines for a waiver of
counsel inquiry. This Court adopted the Welz‘y guidelines in Brz`scoe v. State.3 The
purpose of the Briscoe/Welty guidelines is to promote a comprehensive inquiry
before permitting a waiver of counsel. The record reflects that the waiver colloquy
between the Trial Judge and Morrison was admittedly incomplete. The State argues
that Morrison was entitled to proceed pro se. Under similar circumstances, we

rejected the same argument in Boyer:

Despite an incomplete inquiry, the State submits that the
trial judge had no choice but to allow Boyer to exercise his
constitutional right to represent himself at trial. The
State’s submission is partially accurate. Although an
accused has a right to represent himself, the exercise
cannot occur at the expense of an accused’s right to
counsel, which the accused must waive knowingly,
intelligently and voluntarily."

The right to counsel is protected under the United States Constitution.5 lt is

among those constitutional rights which are so basic to a fair trial that a violation

1 Faretta v. Calz`fornz'a, 422 U.S. 806, 835 (1975).

2 United States v. Welty, 674 F.2d 185 (3d Cir. 1982).

3 Briscoe v. State, 606 A.2d 103, 108 (Del. 1992).

4 Boyer v. State, 2009 W'L 374l973, at *2 (Del. Nov. 16, 2009).

5 "In all criminal prosecutions, the accused shall enjoy the right . . . to have the assistance of counsel
for his defense." U.S. CONST. amend. VI; see also johnson v. Zerbst, 304 U.S. 458, 463 (l938);
Gz'a'eon v. Wainwright, 372 U.S. 342 (l963) (holding that the Sixth Amendment right to counsel

in criminal proceedings applies to states through the Fourteenth Amendment); Faretta, 422 U.S.
at 826-32.

inform Morrison of the nature of the charges, the statutory offenses included within
them, the range of allowable punishments, possible defenses, possible circumstances
in mitigation, and the dangers of the dual roles of being an attorney and the accused.
Thus, like the trial judge in Welty, the Trial Judge in Morrison’s case failed to
conduct "a penetrating and comprehensive examination of all the circumstances" in
order to fmd a proper waiver."

This Court has previously adopted the Welly guidelinesls to determine if a
defendant’s waiver of the right to counsel is knowing, intelligent, and voluntary. We
have held that the failure of a trial court to substantially adhere to these guidelines
requires the conviction(s) to be reversed and the matter remanded for a new trial.”
In two cases that are similar to Morrison’s, this Court reversed and remanded both
convictions for a new trial because the trial judge failed to substantially address the
Brz`scoe/Welty factors, when conducting a colloquy concerning the defendant’s waiver
of the Sixth Amendment right to counsel.z°

ln Boyer v. State, Boyer expressed his dissatisfaction with his appointed counsel
and requested to proceed pro se.zl During the Faretta colloquy, the trial judge only

advised Boyer that "he would have to adhere to the rules of the court, the rules of

17 Welly, 674 F.Zd at 189.

18 Briscoe, 606 A.2d at 106-07.

19 See Id. (fmding that the Superior Court failed to wam the defendant of the dangers of self-
representation); Smith, 996 A.2d at 790-91.

20 Smifh, 996 A.2d af 791; Boye?‘, 2009 WL 3841973, at *2.

21B0yer, 2009 WL 3841973, at *l.

ll

evidence, and all those things."” 'I`he trial judge found Boyer’s waiver of counsel to
be valid and allowed appointed counsel to withdraw.” Boyer represented himself at
trial and was found guilty.z" This Court held that the trial judge erred in granting

Boyer’s request to proceed pro se, and that the trial judge’s failure to properly advise

;.;Eoyer of the dangers of self-representation required his conviction to be reversed and

remanded for a new trial.25

In Smith v. State, the defendant expressed his desire to proceed pro se during a

recess after the State’s first witness was presented at trial due to dissatisfaction with

1.-"'-6

his court appointed counse During the Faretta co1loquy, the trial judge only advised

the defendant that "he would be bound by the rules of evidence and procedure, that
most defendants proceeding pro se are convicted, and that he was facing a good deal
of mandatory time."z" Smith represented himself at trial and was found guilty of some
of the charges.” This Court held that the trial judge "did not ascertain enough

information to establish a basis for a knowing and intelligent waiver of the right to

22 Id. at *2 (internal quotations ornitted).
23 Idaho
24 

25 

26 Sml'fh, 996 A.Zd at 787.

27 Ia'. (intemal quotations ornitted).

28 Id. at 789.

counsel."z° This Court held that Smith’s conviction must be reversed and remanded

the case for a new trial.3°

In this case, the Trial Judge failed to substantially address the Brz`scoe/Welzj)
factors. This failure resembled the trial judges’ limited waiver colloquies in Boyer and

Smz`th. In Boyer, we stated:

We recognize that a judge may face a defendant who
adamantly states that he is aware of his right to counsel
and wishes to waive that right; however, those statements
do not alleviate the judge’s responsibility to conduct a

comprehensive evidentiary hearing to explore and explain
the defendant’s options.“

That reasoning is applicable to Morrison’ s case. Even though Morrison asserted that
he would like to proceed pro se, the Trial Judge was still responsible for conducting
"a comprehensive evidentiary hearing to explore and explain the defendant’s
options."”

The Brz`scoe/Welzj) guidelines are recommended factors for a trial judge to
consider in conducting the searching inquiry that is mandated by the United States
Constitution. A knowing and intelligent waiver can occur without reviewing each
of those factors in haec verba. The Trial Judge in Morrison’s case, however, as in

Boyer and Smz`th, did not ascertain enough information to establish a basis for a

29 Id. at 792.
30

31 B@yer, 2009 wL 3841973, ar *2.
32 1a

13

knowing and intelligent waiver of the right to counsel. The record reflects that the
Trial Judge’s inquiry was not sufficiently searching to establish that Morrison’s
waiver was understanding and Voluntary.
Conclusion

We hold that Morrison’s waiver of the right to counsel was not knowing,
intelligent, and voluntary under the Sixth Amendment to the United States
Constitution.” Therefore, the judgment of conviction must be reversed, and this

matter must be remanded for a new trial.

33 See Faretta, 422 U.S. at 819; Welty, 674 F.2d at 186, l88.
14

can never be treated as harmless error."’ The record reflects Morrison’s waiver of his
right to counsel was not knowing, intelligent, and voluntary. Therefore, the
judgment of conviction must be reversed, and this matter must be remanded for a
new trial."
F acts

On July 24, 2009, Tiffany Taylor walked from her apartment in West Dover,
Delaware to the Dover Public Library. On the way back, she met William Morrison
and the two conversed as they walked back to Taylor’s residence. According to
Taylor, once back at her apartment, Morrison asked to use her bathroom but Taylor
declined. Morrison then asked for a glass of wine but ultimately accepted water.
Morrison was told to wait outside of the apartment while Taylor brought him the
water.

After pouring the water into a glass, Taylor turned around and saw Morrison
standing in her dining room. Startled, Taylor put the glass down and started to walk

out of the kitchen. According to Taylor, Morrison grabbed her and carried her into

6 Welty, 674 F.2d at 194 n.6 (citing Chapman v. Calz`fornz'a, 386 U.S. 18, 23 & n.8 (1967) (internal
quotations ornitted)).

7See Faretta, 422 U.S. at 807. See also Welty, 674 F.Zd at 194 ("Because this record does not
disclose that Welty effectively waived his constitutional right to counsel, we are obliged to reverse
his conviction."); Smith v. State, 996 A.Zd at 786, 792 (Del. 2010) ("Permitting Smith to proceed
pro se without adequately advising him of the dangers of self-representation prevented Smith from
knowingly and intelligently waiving his Sixth Amendment right to counsel, Therefore, the
judgements of the Superior Court are reversed and this matter is remanded for a new trial.").

3

the living room, telling her he had a gun. Taylor screamed and Morrison left the
apartment.

After a substantial period of time, Taylor later picked up her children from
daycare. She took them for ice cream at a nearby shopping center where she
contacted the Dover Police Department about the incident.

Later that day, Officer Derrick Mast obtained a description of the suspect from
Taylor. The next day, Officer Mast showed Taylor a photo array he had compiled,
which included a photo of Morrison. Taylor immediately identified Morrison as the
individual who had entered her apartment the preceding day.

On July 26, 2009, Ofiicer Mast arrested Morrison and took him to the police
station for an interview. During the interview, Morrison told Officef""Mast that Taylor
had invited him into her apartment for a drink and that when Taylor pushed him away
as he tried to give her a hug, he left the apartment While being transported to the
police station, Morrison also stated that he only trespassed, but did not commit any
burglary Morrison claimed to have used Taylor’s bathroom, but, when asked to
describe the bathroom, Morrison was unable to do so. Taylor had informed the police
that her bathroom has a highly distinctive decor in that her bathtub is bright yellow
and the room has a "rubber ducky" theme.

On January l9, 2010, a hearing was held at then-Defense Counsel’s request

for the purpose of informing the Trial Judge that Morrison was unhappy with his

court appointed counsel. At this hearing, Morrison stated he wished to terminate his
representation by appointed counsel because he was dissatisfied with his
performance The Trial Judge, after conducting an inquiry, found that Morrison’s
Defense Counsel had no conflict and would not be replaced. The Trial Judge
informed Morrison that he could either continue to be represented by Defense
Counsel or proceed pro se.

The Trial Judge then engaged Morrison in a lirnited colloquy discussing
Morrison’s level of education and familiarity with the criminal justice system:

THE COURT: You want to proceed on your own?
THE DEFENDANT: Yes. l will proceed on my own.

THE COURT: All right. What education do you have,
Morrison?

THE DEFENDANT: I don’t have as far as like dealing with
the law. But as far as, you know, some things-common

sense, you know. And I am facing_yeah. Well, I finished
school. l finished 12th grade.

THE COURT: Very good. Have you been involved in the
criminal justice system before?

THE DEFENDANT: No. No. No, I haven’t.
THE COURT: I mean do you have prior convictions?
THE DEFENDANT: Yes, I do.

THE COURT: Okay. Have you represented yourself in
any of those earlier matters that you have had?

THE DEFENDANT: No, I haven’t.

The Trial Judge then informed Morrison that he would have to follow the rules of the

court should he represent himself:

TI-HE COURT: All right. You recognize that when you
were represented before you were represented by trained
attorneys who represented you in those cases. You may or
may not have been distressed by the outcome of them if
you had a conviction; you may have been pleased with the
outcome if you had an acquittal. However, be that as it
may, you had the experience going through that with
counsel representing you. lf I allow you to proceed on a
pro se basis, do you understand that if you are representing
yourself there will be certain laws and requirements you
will have to abide by which you don‘t have any experience
over. Do you understand that?

THE DEFENDANT: Yes, I understand.

THE COURT: Do you also understand the consequences
that can happen? In other words, what can happen is that
you may not know what to do and we’ll be moving on to
something else and you may miss something.

THE DEFENDANT: True. I am not saying that I don’t
want to be represented, but I want to be treated fairly;
that’s what I want today. If you are not going to dismiss
hirn, you know what I mean, then l don’t have no other
choice.

THE COURT: Morrison, you’ve given me no basis for me
to dismiss and replace him with somebody else because
your only disagreement with him is the fact that he has a
different viewpoint on what legally he can represent to this
court; that is not a conflict between yourself and [Defense
Counsel] that l can rely upon.

Simply a disagreement does not mean that you have a right
to replace your attorney. If that happens, you can replace

any attorney who comes before you numerous times; and
the Court can’t allow that.

So your only recourse at this point is-if you do not wish
to have [Defense Counsel] represent you, you would
have-you have a right to represent yourself; the law does
allow that. But l want to make sure that if that’s what you
want to do_that’s truly what you want to do. lt has some
great risks for you as an individual not trained in the law.

THE DEFENDANT: l understand. Yes. That’s exactly-
I don’t have no other choice.

The Trial Judge then discussed with Morrison the challenges of going up against the

State pro se and again reinforced the notion that Morrison would have to abide by

the rules of the court:

THE COURT: However, understanding legalese, in my
mind, does not equate with professional experience. But
people do represent themselves without having a
professional degree and without that type of professional
experience. And some people have done quite well on
their own; some people have not. lt boils down to_
basically, it’s going to be a shooting match. You are going
to go into trial with a Derringer; the prosecution is going
to come in with a howitzer, a large cannon. That’s the
difference in terms of the ability that the State will have
against you as an individual. But our Constitution does
provide that people have an absolute right to represent
themselves if that’s what they really truly want to do. I am
telling you right now, if you choose to represent yourself
you are to abide by all criminal procedures, the rules of
this Court, the criminal case manager plan, and the rules
of this Court. I am not sure you are familiar with that. If
you want to raise an objection or speak, you may not be
allowed to do so; and you won’t know why. You may be
h'ustrated. lt may result in the jury having an adverse
opinion of you because of your inexperience. With that

7

understanding, l can allow you to proceed. I can allow you
to proceed. But l want you to understand that, if you do
that, you are going to be under that type of a gun. And I
hate to see that happen to anybody who comes before the
system. Do you understand that?

THE DEFENDANT: Yes, I understand that.

After this exchange the Tria1 Court granted Morrison’s request to proceed pro se but
appointed Defense Counsel to remain during the trial in the role of standby counsel.

Right T0 C0unsel

A criminal defendant has the right to be represented at trial by counsel
pursuant to the Sixth Amendrnent of the United States Constitution which extends
to all "critical stages" of the criminal proceedings ln Faretta, the United States
Supreme Court held that a defendant in a State criminal proceeding may proceed pro
se if the defendant knowingly, intelligently, and voluntarily waives the right to
counsel. Therefore, once a defendant clearly and unequivocally asserts his right to
self-representation, the trial court must proceed with a hearing to make that
determination.9

Waiver of the right to counsel "depends in each case ‘upon the particular facts

and circumstances surrounding that case, including the background, experience, and

8 Iowa v. Tovar, 541 U.S. 77, 87-88 (2004); see also Faretta, 422 U.S. at 807 (stating that a
defendant’s Sixth Amendment right to represent himself is made applicable to the States through
the due process clause of the Fourteenth Amendrnent).

9 Faretta, 422 U.S. at 826-32; Smiz‘h, 996 A.2d at 786; Brz'scoe, 606 A.2d at 103.

8

conduct of the accused."’l° The trial judge must "make a thorough inquiry and . . .
take all steps necessary to insure the fullest protection of this constitutional right."ll
In Welz‘y, the Third Circuit held that "at a mir1imum, to be valid, a [defendant’s]
waiver must be made with an apprehension of the nature of the charges, the statutory
offenses included within them, the range of allowable punishments thereunder,
possible defenses to the charges and circumstances in mitigation and all other facts
essential to a broad understanding of the whole matter."lz

The Third Circuit further noted that "[a] judge can make certain that an accused’s
professed waiver of counsel is understandingly and wisely made only from a
penetrating and comprehensive examination of all the circumstances, and only after
bringing home to the defendant the perils he faces in dispensing with legal
representation."” The Third Circuit then enunciated guidelines for a trial judge to
use in determining whether a defendant is knowingly and intelligently waiving the
Sixth Amendment right to counsel. The trial judge should advise the defendant, for

example:

(l) that the defendant will have to conduct his defense
in accordance with the rules of evidence and
criminal procedure, rules with which he may not
be familiar;

1° Edwards v. Arizona, 451 U.S. 477, 482 (1981) (quoting Johnson, 304 U.S. at 464); Unz`ted States

v. Salemo, 61 F.3d 214, 218 (3d Cir. 1995) (superseded by United States v. Turner, 677 F.3d 570
(3d Cir. 2012)).

n Salemo, 61 F.3d at 219.
12 Hendemn v. Fmnk, 155 F.sd 159, 166 (3d Cir. 1998) wiring Wezzy, 674 F.zd ar 188-89.
13 Welty, 674 F.2d at 189 (quoting Johnson, 304 U.S. at 465) (internal quotations omitted).

9 ,.,..

(2) that the defendant may be hampered in presenting
his best defense by his lack of knowledge of the
law;

(3) that the effectiveness of his defense may well be
diminished by his dual role as attorney and accused;

(4) the nature of the charges;

(5) the statutory offenses included within them;

(6) the range of allowable punishments thereunder;

(7) possible defenses to the charges and circumstances
in mitigation thereof; and

(8) all other facts essential to a broad understanding of
the whole matter.“

After undertaking such an inquiry, "whether there is a proper waiver should be
clearly determined by the trial court," and that determination must appear upon the
record.15

The record reflects that Morrison was not fully apprised of the dangers of self-
representation. The Trial Judge discussed Morrison’s criminal history, level of
education, warned him about having to abide by the court’s rules, and addressed the
challenges of having a trained attorney as an adversary. However, the Trial Judge failed
to follow the key components set forth by the Thjrd Circuit in Welty to determine
whether a proper waiver of counsel had been established.l° While the, Trial Judge in

Morrison’s case covered some of the Brz'scoe/Welty factors, the Trial Judge failed to

14 See Welty, 674 F.2d at 188-89 (quoting Von Moltke v. Gz`llz'es, 332 U.S. 708, 724 (1948) (plurality
opinion)).
15 Johnson, 304 U.S. at 465.

16 See Brisc0e, 606 A.2d at 107 ("The fact that an accused may tell the trial court that he is aware
of his right to counsel, and desires to waive that right, does not eliminate the trial court’s
responsibility to conduct a ‘searching inquiry."’).

10